OPINION
By THE COURT:
This is a law appeal from the judgment of the Common Pleas Court affirming that of the Municipal Court. The judgment was in favor of the plaintiffs for damages arising out of an automobile collision. The same questions are presented here as were raised and properly passed upon in the Common Pleas Court. It is urged that the record does not support the conclusion of fact that the trial judge examined the certificate of title to the damaged automobile. We are in accord with the appellant on this conclusion, but think it was immaterial whether or not he examined the same. The original certificate of title was produced in court by a deputy clerk of court in charge of automobile registrations, who testi*370fled as to the number of the certificate, its date of issue and filing, a description of the car, and the person to whom it was issued. It appears that it was examined by counsel for the defendant who must have found no irregularities or the same would have been called to the attention of the Court.
Although the certificate of title was not introduced in evidence, all of its material contents were which we think meets the requirements necessary to prove the ownership of an automobile as laid down in the case of Mielke v. Leeberson, 150 Oh St 528. Judge Mills’ well-considered opinion cites numerous authorities which we think adequately support the judgment of the trial court.
We find none of the assigned errors well made and the judgment will be affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.